Houghton, J. (dissenting):
1 concur-in the conclusion reached by Mr. Justice McLaughlin and in the reasons advanced by him for affirming this, judgment.
It is not an answer to plaintiff’s claim to say that he did not obtain from the Chinese government an unassailable and absolutely valid concession to mine coal.- Whatever the concession was,.-it was good1 enough for the defendants; to adopt and- call valid, and turn back to *59the Chinese government as part consideration for the $6,000,000 which that government paid because of its cancellation. Being valid enough to use in this way, it was good enough to pay plaintiff for getting.
The record discloses that the profit to defendants in the transaction was upwards of $1,000,000. If plaintiff’s contract with defendants be deemed specific, and to have been $25,000 per year and one-fourth of the profits, he has recovered on quantum meruit less than one-fourth of the profits, and hence less than the sum prescribed by his contract. The defendants having refused to pay the alleged agreed price, the plaintiff had the right to waive the stipulated compensation and sue for the value of the services actually performed by him. The amount which he has recovered does not exceed the stipulated price, and, therefore, the rule that on quantum meruit no more than the agreed price can be obtained, has not been violated. Although the price for services has been agreed upon, the person rendering them is not compelled to sue on such special contract, but may bring an action on quantum meruit, and recover to the extent of the agreed price. (Fells v. Vestvali, 2 Keyes, 152; Boyd v. Vale, 84 App. Div. 414.) If the value which plaintiff (the only witness on the subject) put upon his services exceeded the stipulated price measured by the profits, the defendants should have introduced testimony showing that fact.- They knew accurately the amount of profits, and plaintiff did not, The defendants could have proved, if such was the fact, that the profits were small, and that, plaintiff’s proven value exceeded the stipulated price. Having failed to make any such proof, the presumption is that the amount recovered by the plaintiff is not in excess of thé $25,000 per year and one-fourth of the profits realized from the scheme.
The plaintiff was qualified to prove the value of his own services. A person who has rendered services for another is competent to give his opinion of their value, for he knows their precise nature and must have' some knowledge of what they are worth. (Mercer v. Vose, 67 N. Y. 56.) Such an opinion is not controlling upon a jury, and may not have much weight with them, but it is competent evidence, however. Plaintiff’s opinion was the only one on the subject, and he was competent to give it. The services were unique in character and were not rendered concerning an ordinary matter. *60While the plaintiff put .a large value on them, and while the jury-rendered a verdict large -in amount, although not so great as the plaintiff testified his services Were worth, this court cannot disturb the verdict on the ground that it is against the weight of evidence, because there is no weight on the part of the defendants, for they introduced no evidence at all on that subject. The services were not of such a character that this court can take judicial notice of their value, as it might in .some instances. If the defendants were not content with the value put by the plaintiff they could have called experts upon the subject. They not having done so, the presumption is that if the plaintiff is entitled to recover at all,- the value which he placed' upon his services was one with which the defendants upon the trial were content, and it is too late for them now to complain in that regard.’
Hor is the plaintiff barred from maintaining this action because of the release which he gave to the defendants. There is no mystery about a release under seal. If it is general and absolute it is as binding upon the releasor as any other written instrument would be. If he seeks to be relieved from its effect he can avoid it only because it was procured by fraud or duress, or executed under a mutual mistake or mistake on one side and fraud on the other, or because there was no consideration. But there is another rule with respect tó releases equally as binding upon the parties- thereto, and as universally applied, and that is, that the whole instrument must be considered in construing its scope and meaning, and that broad and general terms are controlled and limited in their effect by limitations contained in the recital or any part of the instrument. This court, in Romaine v. Sweet (57 App. Div. 613), through Mr. Justice Rumsey, concisely stated the true rule as follows: “ It is the settled rule that where there is a general release followed by a particular recital tlie paper will be construed to apply solely to the particular matter.” -This rule of interpretation was deduced from the early cases of Jackson v. Stackhouse (1 Cow. 122) and Mclntyre v. Williamson (1 Edw. Ch. 34) and kindred cases. Mr. J ustice Patterson, in Slayton v. Hemken (91 Hun, 582), in discussing the subject, says: “ The rule respecting the construction of. releases is that, although taken most strongly against the releasor, yet general words are to be construed by their context, and if there appear a clear *61intent to make a limitation or exception it shall be allowed. Therefore, recitals are said to control the general clause and make it special, and so the particular subject of the dealing out of which the release arises may, if distinctly stated in the instrument before the general clause, confine the effect of that general clause to matters directly connected with that particular subject. But it is all a matter of intention.” This same rule is recognized and commented upon with approval in Kirchner v. N. H. S. M. Co. (135 N. Y. 182), and the reason the release in that case was held binding was that it was general in its terms and contained no exception. In Slayton v. Hemken (supra) the release was general in its terms and concluded with the words “and particularly from all claims and demands ” arising out of a partnership relation of the parties.
The release in the present case is general in terms as applied to a special matter and releases the defendants from all claims and demands “ in connection with or arising out of the negotiation of any and all contracts and concessions for the construction of a railway in the Empire of China.” The language of the release is specific that it shall operate only as an absolute release of all claims and demands of the plaintiff concerning a particular thing. The release is not so broad ay it would have been had it released the defendants from all claims and demands and “ particularly ” concerning a special matter. The fair and only proper reading of its language is that plaintiff releases the defendants from all claims and demands of whatever nature he may have concerning the particular thing specified, which is the obtaining of railway concessions in China. If the plaintiff had performed any other services for the defendants the release would not have covered them. If he had held a mortgage against the defendants it would be absurd to say that the general release covered the mortgage, or if he had held a note that the note was discharged because of the release. The release is general only with respect to the particular thing which it enumerates, to wit, the obtaining of railway concessions in China.
The only matter left for consideration, therefore, is whether the obtaining of the concession to mine coal can be said to be fairly embraced and included in the concession to build a railway. I think it cannot. ■ It is true that the concession to build a railway would *62have been useless if the defendants had! not found ’and obtained the right to -mine-coal. Motivé ¡power was necessary. So were rails' and ties and locomotives and cars. If the plaintiff at the request of the defendants had.purchased a tract of timber or a quantity of rails, although they would have been connected with- the railway, they -could not be said to have been- a part of the railway con cession,-nor would his. claim for .services therefor have been destroyed by the release. '
It was- proper to prove the circumstances under which the release was -executed, and they show conclusively to-my mind-that it was not intended that the release should embrace the obtaining of the coal concession. The plaintiff refused to sign- the release as drawn by -the defendants’ attorneys,..and the letter from his attorney states that the plaintiff; understood that the release, was to- cover , only his services for negotiating the railway concession. It was at the plaintiff’s suggestion .and -insistence that the words “ in connection with. the negotiation of any and all contracts and -concessions for . the construction of a railway” were added to the release. The plaintiff’s-entire conduct shows that he, -at least,'understood that he was not releasing Iiis claim for services--in obtaining the.-coal concession. If the defendants supposed he was,, and paid him the $15,000 on that -supposition, it is for them to have the -release reformed so-as to embrace all- the-claims and demands of whatever nature the plaintiff had against them.
If the release did not embrace the coal-concession,-then it did-no harm- to submit the question, as to whether it did- embrace it or not to the jury. If .the extrinsic evidence raised any question concerning it,, then it was entirely proper that that question --should be ■submitted to the. jury.
The plaintiff has obtained a judgment large in amount it is- true, but I think there were no errors upon the trial calling for a reversal, .and I, therefore, vote for an affirmance.
Judgment and order reversed, new trial ordered-, costs to appellants to abide event.